EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into effective as of July 17,
2007 (the “Effective Date”), by and between The Shaw Group Inc., a Louisiana
corporation (collectively with its affiliates and subsidiaries hereinafter
referred to as, the “Company”), and Brian K. Ferraioli (“Employee”). The Company
and Employee shall hereinafter be referred to collectively as the “Parties”.

WHEREAS, the Company and Employee desire to enter into an employment
relationship.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

1. Employment. The Company hereby employs Employee, and Employee hereby accepts
employment by the Company, on the terms and conditions set forth in this
Agreement.

2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this Agreement (the “Term”) shall be two
years commencing on the Effective Date and shall be automatically renewed on
each day following the Effective Date so that on any given day the unexpired
portion of the Term of this Agreement shall be two years. Notwithstanding the
foregoing provision, at any time after the Effective Date, the Company or
Employee may give written notice to the other Party that the Term shall not be
further renewed from and after a subsequent date specified in such notice (the
“fixed term date”), in which event the Term shall become fixed, and this
Agreement shall terminate on the second anniversary of such fixed term date.

3. Employee’s Duties.

(a) Commencing upon the Effective Date and continuing until the day immediately
preceding the date on which the Company files its Form 10-Q for the third
quarter of the Company’s 2007 fiscal year (the “3Q07 Filing Date”), Employee
shall serve as an Executive Vice President of the Company. Commencing on the
3Q07 Filing Date and continuing for the remainder of the Term, Employee shall
serve as Executive Vice President & Chief Financial Officer of the Company, or
such other similar position(s) as the Parties may mutually agree, with such
duties and responsibilities as may from time to time be assigned to him by the
Board of Directors of the Company (the “Board”) or the Chief Executive Officer
of the Company, provided that such duties are consistent with the customary
duties of such position(s).

(b) Employee agrees to devote Employee’s full attention and time during normal
business hours to the business and affairs of the Company and to use reasonable
best efforts to perform faithfully and efficiently Employee’s duties and
responsibilities. Employee shall not, either directly or indirectly, enter into
any business or employment with or for any Person (defined below) other than the
Company during the Term; provided, however, that Employee shall not be
prohibited from making financial investments in any other company or business or
from serving on the board of directors of any other company, subject in each
case to the provisions set forth in the Company’s Code of Conduct or similar
guidelines. For the purposes of this Agreement, the term “Person” shall mean any
individual, corporation, limited or general partnership, limited liability
company, joint venture, association, trust or other entity or organization,
whether or not a legal entity. Employee shall at all times observe and comply
with all lawful directions and instructions of the Board.

4. Compensation.

(a) Base Compensation. For services rendered by Employee under this Agreement,
the Company shall pay to Employee a base salary (“Base Compensation”) of
$585,000 per annum, payable in accordance with the Company’s customary pay
periods and subject to customary withholdings. The amount of Base Compensation
will be subject to review by the Board on an annual basis as of the close of
each fiscal year of the Company and may be increased as the Board may deem
appropriate. In the event the Board deems it appropriate to increase Employee’s
annual base salary, said increased amount shall thereafter be the Base
Compensation for the purposes of this Agreement. Employee’s Base Compensation,
as increased from time to time, may not be decreased unless agreed to by
Employee. Nothing contained herein shall prevent the Board from paying
additional compensation to Employee in the form of bonuses or otherwise during
the Term.

(b) Annual Bonus. During the Term, Employee will be eligible to participate in
the Company’s discretionary management incentive program as established by the
Board (as the same may be amended from time to time), with an annual performance
bonus of not less than 25%, and not more than 200%, of Employee’s bonus target
(the “Bonus Target”), which Bonus Target shall initially be an amount equal to
Employee’s Base Compensation. The Bonus Target may be adjusted annually. Annual
bonus payments will be subject to customary withholdings.

(c) Signing Bonus. As additional consideration for this Agreement, the Company
shall pay to Employee a signing bonus of $450,000, payable not later than
15 days after the Effective Date and subject to customary withholdings.

(d) Long Term Incentive Awards.

(i) Employee will be eligible to participate in the Company’s discretionary long
term incentive plan during the course of employment with the Company, subject to
the terms and conditions of the applicable plan. The overall target value of the
annual combined grants of option shares and restricted shares to Employee on the
date of grant will be in the range of 100% to 200% of Employee’s Base
Compensation.

(ii) On August 1, 2007, Employee will be granted shares in the Company with an
aggregate value of $1,000,000, which will be divided equally between option
shares and restricted shares. The actual number of shares will be determined as
follows:

(A) for restricted shares, $500,000 divided by the closing price on the date of
grant; and

(B) for option shares, $500,000 divided by the fair value as determined by the
Black-Scholes valuation model utilizing the closing price on the date of grant.

The grant of restricted shares will vest in annual installments of 33.33% each,
with full vesting after three years. The grant of option shares will vest in
annual installments of 25% each, with full vesting after four years.

(iii) All stock-based awards are subject to shareholders’ approval of shares to
be allocated to the Company’s long term incentive plan and granted under the
strict purview of the Compensation Committee of the Board.

(iv) Future Long Term Incentive (defined below) awards will be determined
utilizing the valuation methodology used for other similarly situated executive
officers of the Company.

5. Additional Benefits. In addition to the Compensation provided for in
Section 4, Employee shall be entitled to the following:

(a) Business Expenses. The Company shall, in accordance with any rules and
policies that it may establish from time to time for its executive officers,
reimburse Employee for business expenses reasonably incurred in the performance
of Employee’s duties. It is understood that Employee is authorized to incur
reasonable business expenses for promoting the business of the Company,
including reasonable expenditures for travel, lodging, meals and client or
business associate entertainment. Requests for reimbursement for such expenses
must be accompanied by appropriate documentation.

(b) Point of Origin; Relocation Expenses.

(i) Employee’s point of origin (the “Point of Origin”) will be Califon, New
Jersey, and Employee’s business assignment location will be the Company’s
corporate offices in Baton Rouge, Louisiana (the “Business Location”). From the
Effective Date until the earliest to occur of (A) June 17, 2008, (B) the date of
permanent relocation of Employee to the Business Location and (C) the Date of
Termination, the Company will reimburse Employee for expenses reasonably
incurred by Employee for living expenses at the Business location and air travel
between the Point of Origin and the Business Location each weekend. Business
class seating may be used by Employee in Employee’s reasonable discretion.
Employee will also have access to the Company’s aircraft on an as-available
basis for the purposes, and during the period, described in this
Section 5(b)(i). Notwithstanding anything in this Agreement to the contrary, to
the extent that any amount received by Employee under this Section 5(b)(i) in
connection with the reimbursement by the Company of travel and living expenses
is determined by the Company or the Internal Revenue Service to constitute
taxable income to Employee, the Company shall fully “gross up” such amount so
that Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted taxable income to Employee.

(ii) The Company will provide relocation assistance to Employee in connection
with Employee’s permanent relocation from the Point of Origin to the Business
Location, including moving expenses, home sale assistance, customary real estate
fees and commissions and home purchase assistance, in each case in accordance
with the relocation policies of the Company at the time such relocation occurs.
Employee acknowledges that such relocation assistance does not include the
purchase by the Company of Employee’s residence at the Point of Origin.

(c) Vacation. Employee shall be entitled to four weeks of vacation per year,
without any loss of compensation or benefits. Employee shall be entitled to
carry forward any unused vacation time.

(d) Country Club Membership. The Company will pay, on behalf of Employee, one
country club membership initiation fee. Employee shall be responsible for
monthly dues in connection with such membership.

(e) General Benefits. Employee shall be entitled to participate in (i) the
various Employee benefit plans or programs provided to the Employees of the
company in general, including but not limited to, health (including ExecuCare),
dental, disability, 401k, accident and life insurance plans, and (ii) the
Flexible Perquisites Plan, which is reserved for selected executives and
provides reimbursement for a choice of certain benefits of 4% of Employee’s Base
Compensation in each calendar year. (A menu of available benefits will be
provided.) Benefits are subject to the eligibility requirements with respect to
each of such benefit plans or programs, and such other benefits or perquisites
as may be approved by the Board during the Term. Nothing in this Section 5(e)
shall be deemed to prohibit the Company from making any changes in any of the
plans, programs or benefits described in this Section 5(e), provided the change
similarly affects all executive officers of the Company that are similarly
situated.

6. Confidentiality.

(a) Employee hereby acknowledges that the Company possesses certain Confidential
Information (defined below) that is peculiar to the businesses in which the
Company is or may be engaged. Employee hereby affirms that such Confidential
Information is the exclusive property of the Company and that the Company has
proprietary interests in such Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean any and all
information of any nature and in any form that at the time or times concerned is
not generally known to Persons (other than the Company) that are engaged in
businesses similar to that conducted or contemplated by the Company (other than
by the act or acts of an employee not authorized by the Company to disclose such
information) which may include, without limitation, the Company’s existing and
contemplated products and services; the Company’s purchasing, accounting,
marketing and merchandising methods or practices; the Company’s development
data, theories of application and/or methodologies; the Company’s
customer/client contact and/or supplier information files; the Company’s
existing and contemplated policies and/or business strategy; any and all samples
and/or materials submitted to Employee by the Company; and any and all directly
and indirectly related records, documents, specifications, data and other
information with respect thereto. Employee further acknowledges by signing this
Agreement that the Company has expended much time, cost and difficulty in
developing and maintaining the Company’s customers.

(b) Employee shall (i) use the Confidential Information solely for the purpose
of performing Employee’s duties on behalf of the Company and for no other
purpose whatsoever, (ii) not, directly or indirectly, at any time during or
after Employee’s employment by the Company, disclose Confidential Information to
any other Person (except to the Company’s officers in connection with Employee’s
duties on behalf of the Company) or use or otherwise exploit Confidential
Information to the detriment of the Company, and (iii) not lecture on or publish
articles with respect to Confidential Information. In the event of a breach or
threatened breach of the provisions of this Section 6(b), the Company shall be
entitled, in addition to any other remedies available to the Company, to an
injunction restraining Employee from disclosing such Confidential Information.

(c) Upon termination of employment of Employee for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee that contain any Confidential Information; provided, however, that
the Company will provide Employee reasonable access to such Confidential
Information to the extent required by Employee in connection with the defense of
any cause of action, dispute, proceeding or investigation made or initiated
against Employee by any Person other than the Company related to the employment
of Employee by the Company or the performance by Employee of its duties in the
course of such employement.

7. Termination.

(a) This Agreement may be terminated prior to the end of the Term as set forth
below:

(i) Resignation (other than for Good Reason). Employee may resign, including by
reason of retirement, Employee’s position at any time by providing written
notice of resignation to the Company. In the event of such resignation (except
in the case of resignation for Good Reason (defined below)), this Agreement
shall terminate, and Employee shall not be entitled to further compensation
pursuant to this Agreement other than the payment of any accrued and unpaid Base
Compensation and other benefits (e.g., vacation, unreimbursed business expenses,
etc.) as of the date of Employee’s resignation and the retention of Long Term
Incentives (defined below) (if any) that have vested or become exercisable on or
before the date of such resignation in accordance with the plans governing such
Long Term Incentives (which Long Term Incentives remain subject to, and must
thereafter be exercised in accordance with, the plans governing such Long Term
Incentives).

(ii) Death. If Employee’s employment is terminated due to Employee’s death, any
accrued and unpaid Base Compensation and other benefits (e.g., vacation,
unreimbursed business expenses, etc.) as of the date of Employee’s death and
benefits payable pursuant to the Company’s benefit plans will be paid to
Employee’s surviving spouse or estate, and one year of paid group health and
dental insurance benefits shall be provided by the Company to Employee’s
surviving spouse and minor children. Employee shall also become immediately and
totally vested in any and all option shares, restricted shares or units or other
similar awards granted to Employee by the Company under any long term incentive
plan duly adopted by the Board (“Long Term Incentives”) prior to the Date of
Termination (which Long Term Incentives remain subject to, and must thereafter
be exercised in accordance with, any plans governing such Long Term Incentives).
After said payments, provision of insurance benefits and vesting of Long Term
Incentives, this Agreement shall terminate, and the Company shall have no
obligations to Employee or Employee’s legal representatives with respect to this
Agreement.

(iii) Discharge.

(A) The Company may terminate Employee’s employment for any reason at any time
upon written notice delivered to Employee.

(B) In the event that Employee’s employment is terminated by the Company for any
reason other than Employee’s Misconduct or Disability (both as defined below),
the following shall occur:

(1) the Company shall pay to Employee, subject to customary withholdings,
(x) not later than 15 calendar days after the Date of Termination, a lump sum
amount, in cash, equal to the lesser of (I) $450,000 and (II) an amount (the
“Termination Payment Amount”) equal to the product of (a) the sum of
(i) Employee’s Base Compensation as in effect immediately prior to the Date of
Termination, plus (ii) the most recent annual bonus paid by the Company to
Employee, multiplied by (b) 2.0, and (y) on the first business day occurring
after the date that is six months after the Date of Termination, a lump sum
amount (if greater than zero), in cash, equal to (I) the Termination Payment
Amount, minus (II) $450,000;

(2) for the lesser of (x) 24 months and (y) the remaining portion of the Term,
the Company, at its sole cost, shall provide or arrange to provide to Employee
(and, as applicable, Employee’s dependents) dental, disability, accident and
life insurance and group health insurance benefits (including ExecuCare)
(collectively, “Welfare Benefits”) substantially similar to those that Employee
(and Employee’s dependents) were receiving immediately prior to the Date of
Termination; provided, however, that the Welfare Benefits otherwise receivable
by Employee pursuant to this clause (2) shall be reduced to the extent
comparable Welfare Benefits are actually received by Employee (and/or Employee’s
dependents) during such period under any other employer’s welfare plan(s) or
program(s), with Employee being obligated to promptly disclose to the Company
any such comparable Welfare Benefits; and

(3) Employee shall become immediately and totally vested in any and all Long
Term Incentives granted to Employee by Company prior to the Date of Termination
(which Long Term Incentives remain subject to, and must thereafter be exercised
in accordance with, any plans governing such Long Term Incentives).

(C) Notwithstanding anything to the contrary in this Agreement, in the event
that Employee is terminated because of Misconduct, the Company shall have no
obligations pursuant to this Agreement after the the Date of Termination other
than the payment of any unpaid Base Compensation accrued through the the Date of
Termination. For the purposes of this Agreement, the term “Misconduct” shall
mean:

(1) (A) any willful breach or habitual neglect of duty by Employee or
(B) Employee’s material and continued failure to substantially perform
Employee’s duties with the Company (other than any such failure resulting from
Employee’s incapacity due to a Disability) (i) in a professional manner and
(ii) in a manner that is reasonably expected as appropriate for the position, in
the case of either (A) or (B), which breach, neglect or failure is not cured by
Employee within 30 days from receipt by Employee of written notice from the
Company that specifies the alleged breach, neglect or failure;

(2) the misappropriation or attempted misappropriation by Employee of a material
business opportunity of the Company, including attempting to secure any personal
profit in connection with entering into any transaction on behalf of the
Company;

(3) the intentional misappropriation or attempted misappropriation by Employee
of any of the Company’s funds or property;

(4) the violation by Employee of the Company’s Code of Corporate Conduct or
Fraud Policy; or

(5) (A) the commission by Employee of a felony offense or a misdemeanor offense
involving violent or dishonest behavior or (B) Employee engaging in any other
conduct involving fraud or dishonesty.

(D) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for 120 consecutive calendar
days as a result of Employee’s incapacity due to a Disability, Employee’s
employment may be terminated by the Company . For the purposes of this
Agreement, a “Disability” shall exist if:

(1) Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be
reasonably expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or

(2) Employee is, by reason of any medically determinable physical or mental
impairment that can be reasonably expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall
not be entitled to further compensation pursuant to this Agreement, except that
Employee shall (1) be paid monthly (but only for up to a 24 month period
beginning with the Date of Termination) the amount by which Employee’s monthly
Base Compensation exceeds the monthly benefit received by Employee pursuant to
any disability insurance covering Employee, (2) continue to receive paid Welfare
Benefits for Employee and Employee’s dependents for the 24 month period
beginning with the Date of Termination, and (3) become immediately and totally
vested in any and all Long Term Incentives granted to Employee by Company prior
to the Date of Termination (which Long Term Incentives remain subject to, and
must be exercised in accordance with, any plans governing such Long Term
Incentives).

(iv) Resignation for Good Reason. Employee shall be entitled to terminate
Employee’s employment for Good Reason (as defined herein). If Employee
terminates Employee’s employment for Good Reason, Employee shall be entitled to
the compensation and Welfare Benefits provided in Section 7(a)(iii)(B). For the
purposes of this Agreement, the term “Good Reason” shall mean the occurrence of
any of the following circumstances without Employee’s express written consent
unless such breach or circumstance is fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

(A) any material diminution of Employee’s duties or responsibilities (other than
in connection with the termination of Employee for Misconduct or Disability in
accordance with the terms of this Agreement);

(B) the failure by the Company to continue to provide Employee with benefits
substantially similar to those enjoyed by other executive officers who have
entered into similar employment agreements with Employer under any of the
Company’s medical, health, accident, life insurance and/or disability plans in
which Employee was participating immediately prior to such time;

(C) any material change in the geographic location at which Employee must
perform its services under this Agreement; or

(D) any other material breach by the Company of its obligations under this
Agreement without Employee’s express written consent, which breach is not cured
by the Company within 30 days from receipt by the Company of written notice from
Employee that specifies the alleged breach.

(v) Resignation for Corporate Change. Employee shall be entitled to terminate
Employee’s employment for a Corporate Change (as defined herein), but only if
Employee gives notice of Employee’s intent to terminate employment within
90 days following the effective date of such Corporate Change. If Employee
terminates employment for a Corporate Change, Employee shall be entitled to the
compensation and benefits provided in Section 7(a)(iii)(B). For the purposes of
this Agreement, a “Corporate Change” shall occur if:

(A) any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934 (as amended, the “Exchange Act”), and as used in Section 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) of the Exchange Act but
excluding any 10% or larger shareholder of record of the Company as of the
Effective Date), directly or indirectly, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Compay
representing 50% or more of the combined voting power of the Company’s then
oustanding securities that are entitled to vote with respect to the election of
the Board; or

(B) as a result of or in connection with a contested election, the then-current
members of the Board shall cease to constitute a majority of the Board. For the
purposes of this Section, the term “contested” shall not include election by a
majority of the then-current Board.

(b) Notice of Termination. Any purported termination of Employee’s employment by
the Company under Section 7(a)(iii)(C) or (D), or by Employee under
Section 7(a)(i), (iv) or (v), shall be communicated by written Notice of
Termination (defined below) to the other Party in accordance with Section 10.
For the purposes of this Agreement, the term “Notice of Termination” shall mean
a notice that (i) in the case of termination by the Company, shall set forth in
reasonable detail the reason for such termination of Employee’s employment and
the Date of Termination, or (ii) in the case of resignation by Employee, shall
specify in reasonable detail the basis for such resignation and the Date of
Termination. A Notice of Termination validly given by Employee pursuant to
Section 7(a)(iv) shall be effective even if given after the receipt by Employee
of notice that the Board has set a meeting to consider terminating Employee for
Misconduct. Any purported termination for which a Notice of Termination is
required that is not effected pursuant to this Section 7(b) shall not be
effective.

(c) Date of Termination, Etc. The “Date of Termination” shall mean the date
specified in the Notice of Termination, provided that the Date of Termination
shall be at least 15 calendar days following the date the Notice of Termination
is given. Notwithstanding the foregoing, in the event Employee is terminated for
Misconduct, the Company may refuse to allow Employee access to the Company’s
offices (other than to allow Employee to collect Employee’s personal belongings
under the Company’s supervision) prior to the Date of Termination.

(d) Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Agreement be reduced by
any compensation earned by Employee as a result of employment by another
employer, except as otherwise expressly set forth herein and except that any
severance amounts payable to Employee pursuant to the Company’s severance plan
or policy for employees in general shall reduce the amount otherwise payable
pursuant to Section 7(a)(iii)(B).

(e) Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Employee hereunder in connection with the termination of Employee’s
employment would, as determined by tax counsel selected by the Company,
constitute an “Excess Parachute Payment” (as defined in Section 280G of the
Internal Revenue Code), the Company shall fully “gross up” such payment so that
Employee is in the same “net” after tax position he would have been if such
payment and gross up payments had not constituted Excess Parachute Payments.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which Employee may
qualify, nor shall anything herein limit or otherwise adversely affect such
rights as Employee may have under any Long Term Incentives granted by the
Company.

9. Assignability. The obligations of Employee hereunder are personal and may not
be assigned or delegated by Employee or transferred in any manner whatsoever,
nor are such obligations subject to involuntary alienation, assignment or
transfer. The Company shall have the right to assign this Agreement and to
delegate all rights, duties and obligations hereunder, either in whole or in
part, to any parent, affiliate, successor or subsidiary of the Company, so long
as the obligations of the Company under this Agreement remain the obligations of
the Company.

10. Notice. For the purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by Federal Express or similar
courier addressed (a) to the Company, at its principal office address, directed
to the attention of the Board with a copy to the Corporate Secretary of the
Company, and (b) to Employee, at Employee’s residence address on the records of
the Company, or to such other address as either Party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.

11. Severability. In the event that one or more of the provisions set forth in
this Agreement shall for any reason be held to be invalid, illegal, overly broad
or unenforceable, the same shall not affect the validity or enforceability of
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal, overly broad or unenforceable provisions had never
been contained therein; provided, however, that no provision shall be severed if
it is clearly apparent under the circumstances that the Parties would not have
entered into the Agreement without such provision.

12. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall constitute Good Reason under Section 7(a)(iv); provided that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used
herein, the term “Company” shall include any successor to its business and/or
assets as aforesaid which executes and delivers the Agreement provided for in
this Section 12 or which otherwise becomes bound by all terms and provisions of
this Agreement by operation of law.

(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

13. Miscellaneous.

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Employee and such officer as may be specifically authorized by the Board.

(b) No waiver by either Party at any time of any breach by the other Party of,
or in compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(c) This Agreement is an integration of the Parties’ agreement; no agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party, except those which are set
forth expressly in this Agreement. Notwithstanding the foregoing, the Parties
are party to an Employee Indemnity Agreement dated July 12, 2007, which remains
in full force and effect.

(d) THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Arbitration.

(a) Employee and the Company agree that any dispute regarding the covenants
herein and/or the validity of this Agreement and its addenda, if any, shall be
resolved through arbitration. Employee and the Company hereby expressly
acknowledge that Employee’s position in the Company and the Company’s business
have a substantial impact on interstate commerce and that Employee’s development
and involvement with the Company and the Company’s business have a national and
international territorial scope commercially. Any arbitration-related matter or
arbitration proceeding of a dispute regarding the covenants herein and/or the
validity of this Agreement and its addenda, shall be governed, heard, and
decided under the provisions and the authority of the Federal Arbitration Act, 9
U.S.C.A. §1, et seq., and shall be submitted for arbitration to the office of
the American Arbitration Association (“AAA”) in New Orleans, Louisiana, on
demand of either Party.

(b) Such arbitration proceedings shall be conducted in New Orleans, Louisiana,
and shall be conducted in accordance with the then-current Employment
Arbitration Rules and Mediation Procedures of the AAA. Each Party shall have the
right to be represented by counsel or other designated representatives. The
Parties shall negotiate in good faith to appoint a mutually acceptable
arbitrator; provided, however, that, in the event that the Parties are unable to
agree upon an arbitrator within 30 days after the commencement of the
arbitration proceedings, the AAA shall appoint the arbitrator. The arbitrator
shall have the right to award or include in his or her award any relief that he
or she deems proper under the circumstances, including, without limitation, all
types of relief that could be awarded by a court of law, such as money damages
(with interest on unpaid amounts from the date due), specific performance and
injunctive relief. The arbitrator shall issue a written opinion explaining the
reasons for his or her decision and award. The award and decision of the
arbitrator shall be conclusive and binding upon both Parties, and judgment upon
the award may be entered in any court of competent jurisdiction. The Parties
acknowledge and agree that any arbitration award may be enforced against either
or both of them in a court of competent jurisdiction, and each waives any right
to contest the validity or enforceability of such award. The Parties further
agree to be bound by the provisions of any statute of limitations that would be
otherwise applicable to the controversy, dispute, or claim that is the subject
of any arbitration proceeding initiated hereunder. Without limiting the
foregoing, the Parties shall be entitled in any such arbitration proceeding to
the entry of an order by a court of competent jurisdiction pursuant to a
decision of the arbitrator for specific performance of any of the requirements
of this Agreement. The provisions of this Section 15 shall survive and continue
in full force and effect subsequent to and notwithstanding expiration or
termination of this Agreement for any reason. Employee and the Company
acknowledge and agree that any and all rights they may have to resolve their
claims by a jury trial are hereby expressly waived. The provisions of this
Section 15 do not preclude Employee from filing a complaint with any federal,
state, or other governmental administrative agency, if applicable.

1

IN WITNESS WHEREOF, the Parties have executed this Agreement on October 9, 2007,
effective for all purposes as of the Effective Date.

THE SHAW GROUP INC.

By: /s/ Clifton S. Rankin
Clifton S. Rankin
General Counsel and Corporate Secretary


EMPLOYEE

/s/ Brian K. Ferraioli
Brian K. Ferraioli

2